          Case 1:18-cv-00659-RA Document 86 Filed 03/08/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     March 8, 2019

BY ECF
The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2203
New York, NY 10007

       Re:     Nat’l Immigration Project et al. v. U.S. Dep’t of Homeland Security et al.,
               No. 18 Civ. 659 (RA)

Dear Judge Abrams:

        Pursuant to the Court’s order of February 8, 2019 [ECF No. 84], we write respectfully on
behalf of the parties in the above-referenced Freedom of Information Act case to present a status
report regarding our progress on determining which of the documents remaining at issue in the
pending summary judgment motions have been made public through other lawsuits relating to
the decision to terminate Temporary Protected Status for Haiti. The parties have made a good
deal of progress on this document comparison project, but have not yet been able to complete it
due to technological difficulties. We expect to be able to complete it in the next few weeks. We
thus propose providing the Court with a further status report in three weeks, on March 29, 2019,
indicating which of the documents at issue in the summary judgment motions have been made
public (and therefore are no longer at issue in this case), and stating whether the parties require
the Court to resolve their motions for any remaining documents

       We thank the Court for its consideration of this request.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: ___s/Jean-David Barnea_______________
                                                     JEAN-DAVID BARNEA
                                                     Assistant United States Attorney
                                                     Tel. (212) 637-2679
                                                     Fax (212) 637-2686
Case 1:18-cv-00659-RA Document 86 Filed 03/08/19 Page 2 of 2

                                                                 Page 2



                                   s/Nancy Morawetz_____
                                Nancy Morawetz
                                Jessica Rofé
                                Fatima Carrillo, Legal Intern
                                Nora Searle, Legal Intern
                                Kevin Siegel, Legal Intern
                                WASHINGTON SQUARE LEGAL
                                SERVICES, INC.
                                Immigrant Rights Clinic
                                245 Sullivan Street, 5th Floor
                                New York, NY 10012
                                nancy.morawetz@nyu.edu
                                jessica.rofe@nyu.edu

                                Sejal Zota
                                NATIONAL IMMIGRATION PROJECT
                                OF THE NATIONAL LAWYERS GUILD
                                14 Beacon Street, Suite 602
                                Boston, MA 02108
                                (617) 227-9727
                                sejal@nipnlg.org

                                Attorneys for Plaintiffs
